Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority Information
1.  	Application 16/758559 Filed 4/23/2020
Priority Date 10/24/2017 [foreign priority filing date]
2.	Claims 1-2, 4, 8, 10, 15, 17, 21, 26, 29, 32, 36, 38, 44, 45, 49, 73, 75, 84, 97, 108 and 109 are pending.
Claims 3, 5-7, 9, 11-14, 16, 18-20, 22-25, 27, 28, 30-31, 33-35, 37, 39-43, 46-48, 50-72, 74, 76-83, 85-96 and 98-107 have been cancelled.
Claim 109 has been newly added.
3.	Applicant’s election of Group II, including SEQ ID NO:’s 1, 8 and 10, in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and is therefore made FINAL.
Claims 1-2, 4, 8, 10, 15, 17, 21, 26, 73, 75, 84, 97 and 108  are withdrawn from consideration for being drawn to non-elected inventions.
4.	Claims 29, 32, 36, 38, 44, 45, 49 and 109, including SEQ ID NO:’s 1, 8 and 10 are examined in the present office action.
Elected Sequences
5.  	SEQ ID NO: 1 (LAC3, 590 amino acids) if,
SEQ ID NO: 8 (miR528 inhibitor, RNA sequence, 524 nucleotides),
SEQ ID NO: 10 (miR528 nucleic acid sequence, 21 nucleotides).
Claim Summary
6.  	The claims are drawn to a genetically altered plant, part thereof or plant cell, wherein said plant is characterised by altered expression or levels of at least one laccase gene and/or altered expression or activity of miR528, or wherein:
1) 	the genetically altered plant expresses a nucleic acid construct comprising at least one nucleic acid wherein the nucleic acid encodes a laccase 3 polypeptide as defined in SEQ ID NO: 1, or a functional variant or homologue thereof, operably linked to a regulatory sequence,
2) 	the plant expresses at least one miR528 inhibitor: wherei click magnifier n the miR528 inhibitor is an RNA molecule comprising an RNA sequence as defined in SEQ ID NO: 8 or a functional variant thereof operably linked to a regulatory sequence,
 3) 	the plant comprises at least one mutation in at least one nucleic acid encoding a laccase nucleic acid, preferably wherein the laccase nucleic acid is selected from laccase 3 and 5, and wherein the mutation is in a miR528 binding site and/or at least one mutation in a miR528 a and/or b gene or the miR528 promoter, 
4) 	wherein the altered plant of claim 38, wherein the plant expresses a nucleic acid construct comprising at least one nucleic acid wherein the nucleic acid encodes a mi thank you Florence R528 as defined in SEQ ID NO: 10 or a functional variant thereof operably linked to a regulatory sequence,
5) 	the altered plant of claim 38, wherein the plant comprises at least one mutation in at least one nucleic acid encoding a laccase nucleic acid, preferably wherein the laccase nucleic acid is selected from laccase 3 and 5, and wherein the mutation decreases the expression of the laccase nucleic acid compared to a wild-type or control polype if ptide,
 or wherein the genetically altered plant is maize.  


Summary of Applicants Disclosure
7.  	Applicants disclose ZmmiR528 affects maize lodging resistance under N-luxury conditions  To characterize the function of ZmmiR528, we generated transgenic maize lines overexpressing ZmmiR528 under the control of the constitutive ubiquitin promoter. These results indicate that ZmmiR528 affects lodging resistance in maize under N-luxury conditions by increasing lignin content (page 84, part V).  Interestingly, ZmmiR528 abundance was negatively correlated with the lignin content in hydroponically grown maize seedlings, but not with cellulose and hemicellulose contents (Figure 17F).
Claim Objections
8.	Claims 32, 36 and 44 are objected to for being drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 29, 32, 36, 38, 44, 45, 49 and  29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The rejection includes dependent claims.
	Claim 29 is indefinite for reciting “and/or”.  The two words are used to refer to both objects together (and) or each object separately (or).  The terms are mutually exclusive and thus encompass different claim scope.  Therefore, it is unclear what applicants’ claimed invention encompasses. 
Claim 38 is indefinite for reciting preferably. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38 recites the broad recitation “wherein the plant comprises at least one mutation in at least one nucleic acid encoding a laccase nucleic acid”, and the claim also recites “wherein the laccase nucleic acid is selected from laccase 3 and 5”  which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 29, 32, 36, 38, 44, 45, 49 and 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claim elements that are included in the written description rejection are:
	1)	functional variant of miR528 inhibitor comprising an RNA sequence as defined in SEQ ID NO: 8 (claim 38).
	2)	a functional variant of miR528 or homologue thereof as defined in SEQ ID NO: 10 (claim 44).
3) 	mutations in a nucleic acid encoding any laccase (claim 45).
The Applicants do not identify essential regions of any miR528 inhibitor, any miR528 as defined in SEQ ID NO: 10, any laccase or any laccase 3 or 5, nor do Applicants describe any polynucleotide sequences that encode any of the recited sequences 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F 11 .3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of polynucleotide sequences encoding any of the recited sequences falling within the scope of the claimed genus of polynucleotides.  Applicants only describe the amino acid in nucleic acid sequences of SEQ ID NO: 1, SEQ ID NO: 8 and SEQ ID NO: 10.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a miR528 inhibitor, miR528 of SEQ ID NO: 10 and any laccase, as an example, it remains unclear what features identify any miR528 inhibitor, any miR528 of SEQ ID NO: 10 and any laccase.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and any function.  Since the genus of proteins and sequences has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 29, 32, 36, 38, 44, 45, 49 and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayele et al (September, 2014, Publication Number: WO 2014/151749 A1; listed in IDS).
	The claims have been summarized above.
	Given the indefiniteness of the claims as recited above, the office interprets the claims to be broadly drawn to any polynucleotide sequence encoding SEQ ID NO: 1, SEQ ID NO: and one 8 or SEQ ID NO: 10 or any fragment thereof.  Claimed invention
	Ayele et al disclose a transgenic maize plant comprising a DNA construct comprising an isolated DNA sequence encoding a microRNA (page 80, claims 18-21). Ayele et al disclose a nucleic acid sequence of SEQ ID NO: 2392 encoding a polypeptide of SEQ ID NO: 3714 exhibiting 100% identity to applicants’ SEQ ID NO: 1 (page 66 and attached sequence search report).  Given the office’s interpretation of the claims as recited above, the office contends Ayele et al anticipate the claimed invention.
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663